Filed 10/29/20 P. v. LaFrance CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                  A160527

 v.                                                                     (Mendocino County
 RASHARD HART LAFRANCE,                                                 Super. Ct. No. SCUK-CRCR-17-
                                                                       90273)
             Defendant and Appellant.


         Defendant pled nolo contendere to second degree robbery. The trial
court suspended imposition of sentence and placed defendant on supervised
probation with a condition requiring him to spend 200 days in custody with
credits of 200 days and various fines and fees. Following a series of probation
revocations and reinstatements, the trial court revoked and terminated
probation imposing a three-year state prison sentence. We affirm the trial
court’s imposition of the state prison sentence.
                                                  BACKGROUND
         A complaint was filed by the Mendocino County District Attorney
charging defendant with one count of first degree robbery (Pen. Code,1 §§ 211,
212.5, subd. (a)) with an allegation he was armed with a firearm (§ 12022,


       All statutory references are to the Penal Code, unless otherwise
         1

indicated.
subd. (a)(1)).2 It was alleged that defendant and Donovan Emmanuel Saari,
while inside an inhabited dwelling, took personal property from two
individuals by force or fear. After the People amended the robbery count to
allege second degree robbery (§§ 211, 212.5, subd. (c)), with a no state prison
agreement, defendant pled nolo contendere to that charge on August 17,
2017. The court, however, informed defendant that if he violated the terms of
probation, he could serve up to five years in custody. The court subsequently
suspended imposition of sentence and placed defendant on three years’
formal probation with custody credits of 200 days and various fines and fees.
      A petition to revoke probation was filed in May 2018, alleging
defendant committed “Domestic Disturbance, Imprisonment, and Battery” in
Louisiana, and after being ordered to return to California by Probation
Officer Casey Giammona, he failed to appear at the probation office for his
mandatory appointment.
      On June 6, 2018, the trial court held a probation violation hearing at
which Giammona and defendant testified. At the conclusion of the hearing,
the court found defendant had violated his probation when he failed to keep
his appointment with his probation officer on May 1, 2018. On June 15, the
court found defendant was in violation of his probation, revoked and
reinstated probation, imposed a sentence of 43 days in the county jail with
credit for time served of 43 days, and executed a $300 probation revocation
restitution fine pursuant to section 1202.44. The court then ordered
defendant’s release from custody.



      2A codefendant, Donovan Emmanuel Saari, who is not the subject of
this appeal, was charged with first degree robbery and reckless driving while
evading a peace officer in violation of Vehicle Code section 2800.2,
subdivision (a). We upheld his conviction in a prior opinion.


                                       2
      A second petition to revoke probation was filed on October 31, 2018,
alleging defendant tested positive for marijuana on three separate occasions
in September, failed to attend a scheduled meeting at probation, failed to
make any payments toward his court-ordered fines and fees, and failed to
show proof of enrollment or completion of his court-ordered 100 hours of
community service. Thereafter, on November 13, 2018, defendant failed to
appear for his probation violation arraignment, and the court issued a no-bail
bench warrant.
      On March 13, 2020, the probation department filed an amended second
petition alleging a violation of probation. In addition to the prior allegations,
it was alleged defendant failed to appear for the mandatory November 13,
2018 court appearance; on January 26, 2019, defendant violated a Louisiana
statute (“F—First degree injuring public records”); and in August 2019, he
was sentenced to three years in state prison in Louisiana.
      On April 21, 2020, defendant admitted he provided three separate
positive tests for marijuana, had not made any payment towards the court-
ordered fees and fines, failed to provide proof of enrollment or completion of
100 hours of community service, and violated a Louisiana felony law.
      Defendant’s probation was revoked and terminated on May 21, 2020.
The court weighed the mitigating and aggravating factors, ultimately
imposing the midterm of three years in state prison. The court permanently
stayed the imposition of the $300 restitution fine under section 1202.4,
subdivision (b), waived the court operations assessment under section 1465.8
and the criminal conviction assessment under Government Code
section 70373, and imposed a $41 fine under section 1202.5. Actual
restitution was reserved. Because there was a dispute over whether
defendant was entitled to additional custody credits for the incarceration



                                        3
time in Louisiana, the court continued the matter for a hearing on the
disputed credits.
      Following several continuances, the court held a short hearing
regarding custody credits in July 2020. Defendant’s counsel agreed that the
court could impose the custody credits stated in the probation “credit memo.”
Counsel reiterated the issue was whether defendant was entitled to credits
from Louisiana, but indicated, “it’s something that’s fact-driven as far as
whether he would get time that’s attributed to another case. And that’s
something that I can handle. Even if the case is on appeal, I can bring it
back here when I get the facts that I need that would perhaps establish that
he would get those credits from Louisiana.” While maintaining her objection
to defendant not receiving credits for his Louisiana prison time, counsel
nonetheless submitted the credits issue to the court. The court gave
defendant credits of 284 actual and 42 conduct, for a total of 326 days.
      Defendant filed a timely notice of appeal from his May 21, 2020 three-
year state prison sentence and “other matters occurring after the plea that do
not affect the validity of the plea.”
                                  DISCUSSION
      Defendant’s appellate counsel has filed a brief setting forth the
background of the case but advising the court under the authority of People v.
Wende (1979) 25 Cal. 3d 436, no issues were found to argue on defendant’s
behalf. Defendant has been notified by counsel he had 30 days to file a
supplemental brief with this court. No supplemental brief has been received.




                                        4
      Pursuant to People v. Kelly (2006) 40 Cal. 4th 106, we have examined
the entire record ourselves to see if any arguable issue is present. We have
found none.3
      Defendant has appealed from the imposition of the three-year state
prison sentence. Considering defendant’s abysmal performance on probation
as discussed above, the trial court had ample reasons for revoking probation.
As to the original robbery offense, before imposing the midterm sentence of
three years, the trial court weighed the mitigating and aggravating factors.
And nothing in the record demonstrates any abuse of discretion in denying
probation and imposing a state prison sentence. We have also found nothing
in the record regarding the facts underlying the Louisiana conviction.
Defendant has thus failed to demonstrate he is entitled to any custody credits
as a result of his Louisiana incarceration.
      Defendant was ably represented by counsel throughout the
proceedings.
      We therefore agree with defendant’s counsel that no issues are present
undermining defendant’s plea of nolo contendere or the sentence.
                               DISPOSITION
      Accordingly, the judgment is affirmed.




      3 Defendant’s counsel filed a request for certificate of probable cause
which was never addressed by the trial court. However, we have reviewed
the record of defendant’s plea of nolo contendere and find defendant was fully
apprised of the constitutional rights he was waiving and the consequences of
his plea, and entered his plea freely and voluntarily.


                                       5
                         MARGULIES, J.




WE CONCUR:



HUMES, P. J.



SANCHEZ, J.




A160527
People v. LaFrance




                     6